Citation Nr: 0507651	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to July 
1972 and from April 1977 to June 1983.  The veteran also had 
periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran engaged in combat with the enemy.  He is a combat 
veteran.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has PTSD because of his service as 
a MP with the 66th MP Company, 93rd MP Battalion, while in the 
Republic of Vietnam from January to December 1970.  
Specifically, it is alleged that his company conducted convoy 
escort duty and in this capacity they frequently came under 
fire and inflected, as well as sustained, casualties.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD, it is the Board's 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
is mindful that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the appellant's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board examines whether the record contains 
proof that the veteran engaged in combat with the enemy.  In 
this regard, the veteran's service personnel records show he 
served in the Republic of Vietnam from January to December 
1970 with the 66th MP Company.  Unit histories obtained from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) document a number of instances between January and 
October 1970 when the men of the 66th MP Company were engaged 
in combat during convoy escort duty.  The unit histories also 
verify the combat death of a fellow soldier identified by the 
veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), opined 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  Therefore, the Board finds that the there is 
sufficient evidence that the veteran engaged in combat with 
the enemy as that term is defined by VAOPGCPREC 12-99; 65 
Fed. Reg. 6257 (2000). 

As the veteran served in combat, the next question is whether 
the record includes a diagnosis of PTSD due to his service in 
the Republic of Vietnam.  

In this regard, the record includes VA and VetCenter 
treatment records, as well as records from his 45-day PTSD 
hospitalization, that show complaints and/or treatment for a 
number of psychiatric disorders with a diagnosis of PTSD 
since September 2001.  While the March 2003 VA examiner 
provided a contrary opinion, the Board finds that the 
evidence is in equipoise.  Under such circumstances, 
reasonable doubt is to be resolved in the veteran's favor.  
Hence, service connection for PTSD is granted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.304(f).

The appeal is allowed.



As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


